DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a powder production method, classified in B22F 2304/10.
II. Claims 16-19, drawn to a system for producing powders, classified in B23Q 15/0075.
III. Claim 20, drawn to a method of producing metal powder, classified in B22F 2009/046.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the powder production method of Group I, specifically the repeated contact of an outer surface with a reciprocating cutter, can be performed by hand rather than with a controller electrically connected to a driver to move the cutter as described in Group II.

Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of producing metal powder in Group III can be performed by a different apparatus than one with .

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Specifically, the powder production method of Group I can produce a plastic powder rather than metallic powder or, alternatively, the method can produce particle without the rotation of the workpiece. Additionally, the method of Group III can produce powder particles outside of the range of 10 µm to 200 µm described in Group I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to attempt to contact Kent Baldauf (Reg. No. 36,082) on 02/02/2021 to request an oral election to the above restriction requirement. A returning phone call on 02/03/2021 from Neil Friedrich (Reg. No. 67,280) was made and restriction requirement was clarified for discussion with client. In a telephone message from Neil Friedrich (Reg. No. 67,280) on 02/05/2021, a provisional election was made without traverse to prosecute the 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-15 (Group I) are pending examination as discussed below.

Specification
The disclosure is objected to because of the following informalities:
[0062] line 10: "drive by" should read "driven by".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8, 12, and 15 recite the limitation "the cutter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 8, 12, and 15 are dependent on claim 1, 

Claim 10 recites the limitation "the first target size," “the second target size,” and “the at least one cutter” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is dependent on claim 8, which does not state a first target size or a second target size. The use of “at least one” is not present in either claim 8 or 1, making it unclear whether the reciprocating cutter is separate from the at least one cutter.  

Claim 13 recites the limitation "the at least one cutter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is dependent on claim 1, which states “a reciprocating cutter” in line 4. The use of “at least one” is not in claim 1 and “reciprocating” is not used in claim 13, making it unclear whether the reciprocating cutter is a separate entity from the at least one cutter. Correction of claim 1 to “at least one reciprocating cutter” and of claim 13 to “the at least one reciprocating cutter” is suggested.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann (US Patent No. 7,628,099).

Regarding Claim 1, Mann discloses a method of controllably producing chips with a desired shape and size (Column 2, lines 43-45 anticipating the claimed “a powder production method”) which entails machining a body (Column 2, line 46 anticipating the claimed “providing an elongated workpiece”). Mann discloses that the method further entails imposing a superimposed modulation on a cutting tool so as to move the cutting tool relative to the body being machined and cause instantaneous and periodic separation between the cutting tool and the body (Column 2, lines 58-61 anticipating the claimed “repeatedly contacting an outer surface of the elongated workpiece with a reciprocating cutter”). Mann further discloses the shapes and sizes of the chips are determined particularly by the length of time the cutting tool is engaged with the body being machined (Column 2, lines 64-67 anticipating the claimed “according to a predetermined at least one frequency to produce a powder”). Mann further discloses the modulation conditions control the size and shape of the chips, providing a capability of chips ranging from a few nanometers to several millimeters (Column 3, lines 64-67). Mann further discloses that the term “chip” is used to encompass essentially any form that can be produced by a machining operation (Column 4, lines 7-9 anticipating the claimed “a powder comprising a plurality of particles”). Mann shows the chips produced by the method are uniform in size (Figures 2 and 3) and discloses an example of the method of producing chips in which the estimated chip length is 0.141 mm (Column 8, line 58 where 0.141 mm = 141 µm, anticipating the claimed “wherein at least 95% of the produced particles have a diameter or maximum 

Regarding Claim 2, Mann discloses all of the limitations as set forth above for claim 1 and further discloses chips were machined from 6061-T6 aluminum stock (Column 5, lines 27-28, lines 66-67, anticipating the claimed “wherein the elongated workpiece comprises a cast, wrought, or extrudable material”). The examiner notes that the 6061 aluminum alloy is registered as a wrought aluminum alloy most commonly used as an extrudable material, which would be known to a skilled artisan.

Regarding Claim 3, Mann discloses all of the limitations as set forth above for claim 1 and further discloses chips were machined from 6061-T6 aluminum stock (Column 5, lines 27-28, lines 66-67). Mann further discloses the particles were produced using different size diameter bars in a cylindrical turning operation (Column 6, lines 9-11 anticipating the claimed “wherein the elongated workpiece comprises a wrought metal rod”). As stated above, 6061 aluminum alloy is a registered wrought aluminum alloy, and the workpiece is determined as a round bar (i.e. rod) based on the cylindrical turning operation (Column 6, lines 10-11, 32) and use of the term diameter (Column 6, line 10, 44), as well as the circumference used in the cutting velocity equation (Column 6, line 47)

Regarding Claim 4, Mann discloses all of the limitations as set forth above for claim 3 including that chips were machined from 6061-T6 aluminum stock (Column 5, lines 27-28, lines 

Regarding Claim 5, Mann discloses all of the limitations as set forth above for claim 1, and further discloses the body can be formed of a variety of materials, including metals, metal alloys, intermetallics, and ceramic materials (Column 2, lines 50-52 anticipating the claimed “wherein the workpiece comprises at least one of uranium, rare earth elements, polymers, and ceramics”). 
	
Regarding Claim 6, Mann discloses all of the limitations as set forth above for claim 1 and further discloses the example of chips produced from the method in Figures 2 and 3. Mann discloses that the particulates in Figure 2 and 3 are substantially identical in volume in different shapes as shown in the figures, respectively (Column 6, lines 4-9 anticipating the claimed “wherein at least 95% of the particles of the plurality of particles have a diameter within 10% of a target size”). The examiner notes that although no percentages were given, Figures 2 and 3 show uniform particle size, as exhibited by the identical volumes for their corresponding shapes and that the chip size (i.e. target size) is determined by the modulation-assisted machining process (Column 8, lines 17-22).

Regarding Claim 7, Mann discloses all of the limitations as set forth above for claim 1 and further discloses the example of chips produced from the method in Figures 2 and 3. Mann discloses that the particulates in Figure 2 are substantially identical in volume though in different shapes including equiaxed, needle, and platelet (Column 6, lines 4-6 anticipating the claimed “wherein at least 95% of the particles of the plurality of particles have a diameter ranging from about 15 µm to about 100 µm”). The examiner notes that although no percentages were given, Figure 2 shows uniform particle size, as exhibited by the identical volume for their corresponding shapes, and that the length of the chips in equiaxed and platelet form lie within the range of 15 µm to 100 µm, shown by the scale in the figure.

Regarding Claim 12, Mann discloses all of the limitations as set forth above for claim 1 and further discloses the workpiece axis coincides with the axis of the turning spindle (Figure 1; Column 6, lines 30-35 anticipating the claimed “further comprising rotating the workpiece”) and the cutting tool travels parallel to the axis to remove a layer of material from the circumference of the workpiece (Column 6, lines 32-39 anticipating the claimed “at a selected rotation rate as the workpiece is contacted by the cutter”). Mann further discloses the cutting velocity is defined by the workpiece diameter and rotational speed (Column 6, lines 43-47) and the chip length can be decreased by decreasing the workpiece rotational speed or increasing the modulation frequency (Column 8, lines 10-13 anticipating the claimed “wherein the rotation rate is determined based on a target particle size to be produced”).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US Patent No. 7,628,099).

Regarding Claim 8, Mann discloses all of the limitations as set forth above for claim 1 and further discloses the method of producing chips offers the capability of achieving improved chip size distributions and ability to use a continuous process as opposed to batch processes (Column 9, lines 54-63). Mann teaches that the benefits include faster product changeover, greater flexibility, and faster response to changing market demands (Column 9, lines 63-65). Mann further discloses that the chip length can be calculated from the relationship:
                        
                            L
                            =
                            2
                            π
                            r
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                            
                                
                                    T
                                
                                
                                    C
                                    D
                                
                            
                        
                    , where r is the radius of the workpiece, TCB is the cutting duration for one cycle of modulation, L is the approximate chip length, and fw is the workpiece rotational frequency (Column 8, lines 22-29). This relationship shows that the size is dependent on frequency and time period, so if two desired chip sizes were to be formed (i.e. successively in the production of the chips in Figures 2 and 3), the method would include changing workpiece rotational frequency and cutting duration between the two size (teaching the claimed “wherein repeatedly contacting the workpiece with the cutter according to the predetermined at least one frequency comprises contacting the workpiece according to a first frequency for a predetermined first time period followed by contacting the workpiece according to a second frequency different from the first frequency for a predetermined second time period”). 


Regarding Claim 9, Mann discloses all of the claim limitations as set forth above for claim 8 and further discloses the invention achieves improved chip size distributions (Column 9, lines 57-58). Mann discloses the workpiece rotational speed, depth-of-cut, and modulation frequency and amplitude were varied to produce the chips in Figures 2 and 3 (Column 6, lines 11-14 teaching the claimed “wherein repeatedly contacting the workpiece according to the first frequency produces a first plurality of particles”). Expanding on the example that the chips produced for Figures 2 and 3 were created using a continuous process, taking Figure 2 as the first target size distribution and Figure 3 as the second target size distribution, Figure 2 shows particulates that are substantially identical in volume (Column 6, lines 4-5 teaching the claimed “wherein at least 95% of the particles of the first plurality of particles have a diameter or major dimension within 10% of a first target size”).  The examiner notes that although no percentages were given, Figure 2 shows uniform particle size, as exhibited by the identical volumes for their corresponding shapes and that the chip size (i.e. target size) is determined by the modulation-assisted machining process (Column 8, lines 17-22).

Regarding Claim 10, Mann discloses all of the claim limitations as set forth above for claim 8 and further discloses the invention achieves improved chip size distributions (Column 9, lines 57-58). Expanding on the example that the chips produced for Figures 2 and 3 were created using a continuous process, Figure 2 is the first target size distribution and Figure 3 is the second target size distribution (teaching the claimed “further comprising selecting a target particle size distribution comprising particles of the first target size and particles of the second 
Mann is silent on when the cutting duration is determined, but it would be necessary for the values from the mathematical model to be calculated prior to the machining process, so that the appropriate modulation conditions can be utilized and changed between target particle sizes (teaching the claimed “prior to contacting the workpiece by the at least one cutter, determining the first time period and the second time period based on the selected particle size distribution”).

	Regarding Claim 13, Mann discloses all of the limitations as set forth above for claim 1, and further discloses the modulation-assisted machining of nanocrystalline chip can be scaled from low-volume experimental demands to high-volume industrial demands (Column 6, lines 21-24). Mann discloses that the use of multiple edge cutting tools designed to proportionally increase chip production rate can be one method to adjust to industrial demands (Column 6, lines 24-29 teaching the claimed “wherein repeatedly contacting the workpiece with the at least one cutter comprises contacting a first portion of the workpiece with a first cutter and contacting a second portion of the workpiece with a second cutter”).
	Therefore, it would have been obvious for one of ordinary skill in the art to add a second cutting tool to interact with the workpiece, and additional cutting tools as suggested by Mann in order to proportionally increase scale of production as taught by Mann.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mann (US Patent No. 7,628,099) in view of Shamblen (US Pub. No. 2004/0253136).

Regarding Claim 11, Mann discloses all of the limitations as set forth above for claim 1, but does not disclose “wherein producing the powder does not introduce porosity to the particles, such that the plurality of particles have a porosity substantially the same as a porosity of the elongated workpiece.”
However, Shamblen discloses that the powder metallurgy processes require alloy material to first be melted and atomized to produce powder, which leads to gas entrapment in powder particles and introduces porosity in the resulting component ([0007]). Shamblen teaches that the melting processes impose significant limitations on the resulting article ([0008]). Shamblen discloses consolidating a metallic alloy without melting, which removes porosity ([0065]) and that the consolidated metallic article can be subjected to post-processing techniques such as machining ([0066]). Shamblen emphasizes that the metal never melting or being cooled from melt reduce the presence of coarse grain structure (which would have high porosity) from the metal ([0068]).
Therefore it would have been obvious for one of ordinary skill in the art to recognize that the machining process of Mann does not melt the workpiece and allow porosity to be introduced as taught by Shamblen, and the machining process could be added after producing a consolidated article from Shamblen to produce powder with no additional porosity than the consolidated article.
As such, even though Mann is silent on the porosity of the chips, the production method teaches the claimed “wherein producing the powder does not introduce porosity to the particles, such that the plurality of particles have a porosity substantially the same as the porosity of the elongated workpiece.”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mann (US Patent No. 7,628,099) in view of Maruyama (US Patent No. 5,761,779).

Regarding Claim 14, Mann discloses all of the claim limitations as set forth above for claim 1, but does not disclose “further comprising, after the powder is produced, spheroidizing the plurality of particles by applying at least one of heat, abrasive forces, and chemical agents to the particles.” Mann teaches that the chips produced from the machining can be consolidated through powder metallurgy (PM) methods (Column 6, lines 17-19).
However, Maruyama discloses a spheroidizing step which can improve the efficiency of producing metal spheres of uniform size (Column 19, lines 20-22). Maruyama discloses that the spheroidizing step uses a vertically oriented furnace to heat metal wire chips to a temperature above the melting point, where the chips are molten and spheroidized (Column 19, lines 23-30 teaching the claimed “after the powder is produced, spheroidizing the plurality of particles by applying at least one of heat, abrasive forces, and chemical agents to the particles”). Maruyama teaches that these spheres, can be used directly as bumps in the semiconductor packaging process (Column 2, lines 14-22).
Therefore, it would have been obvious for one of ordinary skill in the art to add a spheroidizing step as disclosed by Maruyama to the chips produced from the machining disclosed by Mann in order to further use the spheres in powder metallurgy methods taught by Mann or to use them directly as bumps in semiconductor packaging taught by Maruyama.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mann (US Patent No. 7,628,099) in view of Jancso (US Pub. No. 2007/0169325).

Regarding Claim 15, Mann discloses all of the claim limitations as set forth above for claim 1, but does not disclose “further comprising exposing the workpiece to a laser while contacting the workpiece with the cutter to assist in removing the plurality of particles from the workpiece.”

Mann teaches that the modulation-assisted machining can be scaled up to industrial demands by increasing production rates, for example, by increasing material removal rates (Column 6, lines 21-26).
Therefore, it would have been obvious for one or ordinary skill in the art to add a laser beam as disclosed by Jancso to the method of Mann when cutting the workpiece in order to increase material removal rates to industrial demands as taught by Mann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.J.E./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735